    Case 2:19-cv-05968-JS-SIL Document 16-3 Filed 05/18/20 Page 1 of 2 PageID #: 66

                                                  CONFIDENTIAL RESEARCH CO.
                                                                            A PRIVATE INVESTIGATIONS AGENCY



info@confidentialresearch.com                                                                                  888 HUGUENOT AVENUE
www.confidentialresearch.com                                                                                  STATEN ISLAND, NY 10312
                                                                                                                   OFFICE: 718-966-8196
                                                                                                                      FAX: 718-966-9316




                                                         MARCH 12, 2020


                                            ATTORNEY WORK PRODUCT
                                          PRIVILEGED AND CONFIDENTIAL



                             BANK ACCOUNT INVESTIGATION REPORT
                                            ON

                                                         Melvin Kanan




This report is confidential and is intended solely for the information and use of the client to whom it is addressed. All
information provided in this report was developed from sources deemed reliable; however, Confidential Research Co. does not
guarantee the accuracy or completeness of outside agency records. This report is strictly confidential and has been prepared in
anticipation of litigation. Its development and the information contained herein are confidential and should always be considered an
attorney/client work product. No part of this report may be reproduced, copied or distributed without the express written permission of
Confidential Research Co.



            INTELLECTUAL PROPERTY INVESTIGATIONS • BACKGROUNG INVESTIGATIONS • INFIDELITY INVESTIGATIONS • PROCESS SERVICE
                   MISSING PERSON INVESTIGATIONS • ASSET AND PROPERTY SEARCHES • INSURANCE FRAUD INVESTIGATIONS
                                   PERSONAL INJURY INVESTIGATIONS • LOCATE AND INTERVIEW WITNESSES
   Case 2:19-cv-05968-JS-SIL Document 16-3 Filed 05/18/20 Page 2 of 2 PageID #: 67



Subject information

NAME:          Melvin Kanan
ADDR:          2770 5th St, #22C, Brooklyn, NY 11224
               111 Melissa Ln, Hawley, PA 18428




Banking information

Capital One Bank
3090 Ocean Ave,
Brooklyn, NY 11235

Business Checking account.
Account balance: $927.19
This account is linked to his SSN.

==========

Wayne Bank
63 Welwood Ave,
Hawley, PA 18428

Personal savings account.
Account balance: $1,007.81


We found no other accounts using this subject’s name & social security number.
We did find he has a lot of debt including a foreclosure in which he owed $910,000.




        INTELLECTUAL PROPERTY INVESTIGATIONS • BACKGROUNG INVESTIGATIONS • INFIDELITY INVESTIGATIONS • PROCESS SERVICE
               MISSING PERSON INVESTIGATIONS • ASSET AND PROPERTY SEARCHES • INSURANCE FRAUD INVESTIGATIONS
                               PERSONAL INJURY INVESTIGATIONS • LOCATE AND INTERVIEW WITNESSES
